

	

		II

		109th CONGRESS

		1st Session

		S. 1343

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To support the establishment or expansion

		  and operation of programs using a network of public and private community

		  entities to provide mentoring for children in foster care.

	

	

		1.Short titleThis Act may be cited as the

			 Foster Care Mentoring Act of

			 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)Research shows that caring adults can make

			 a difference in children’s lives. Forty five percent of mentored teens are less

			 likely to use drugs. Fifty nine percent of mentored teens have better academic

			 performance. Seventy three percent of mentored teens achieve higher goals

			 generally.

			(2)Children that have mentors have better

			 relationships with adults, fewer disciplinary referrals, and more confidence to

			 achieve their goals.

			(3)In 2001, over 163,000 children in the

			 foster care system were under the age of 5 years.

			(4)In 2001, over 124,000 children were under

			 the age of 10 when they were removed from their parents or caretakers.

			(5)The International Day of the Child,

			 sponsored by Children United Nations, has served as a great tool to recruit

			 mentors and partner them with needy foster care children.

			(6)On November 10, 2002, as many as 3,000

			 children will be matched with mentors as a result of the International Day of

			 the Child.

			(7)States should be encouraged to incorporate

			 mentor programs into the delivery of their foster care services. The State of

			 California serves as a great example, matching close to half a million mentors

			 with needy children.

			(8)Mentor programs that serve foster children

			 are unique and require additional considerations including specialized training

			 and support necessary to provide for consistent, long term relationships for

			 children in care.

			(9)Mentor programs are cost-effective

			 approaches to decreasing the occurrence of so many social ills such as teen

			 pregnancy, substance abuse, incarceration and violence.

			3.Programs for mentoring

			 children in foster careSubpart 2 of part B of title IV of the

			 Social Security Act (42 U.S.C. 629 et

			 seq.) is amended by adding at the end the following:

			

				440.Programs for

				mentoring children in foster care

					(a)PurposeIt is the purpose of this section to

				authorize the Secretary to make grants to eligible applicants to support the

				establishment or expansion and operation of programs using a network of public

				and private community entities to provide mentoring for children in foster

				care.

					(b)DefinitionsIn this section:

						(1)Children in

				foster careThe term

				children in foster care means children who have been removed from

				the custody of their biological or adoptive parents by a State child welfare

				agency.

						(2)MentoringThe term mentoring means a

				structured, managed program in which children are appropriately matched with

				screened and trained adult volunteers for one-on-one relationships, that

				involves meetings and activities on a regular basis, and that is intended to

				meet, in part, the child’s need for involvement with a caring and supportive

				adult who provides a positive role model.

						(3)Political

				subdivisionThe term

				political subdivision means a local jurisdiction below the level

				of the State government, including a county, parish, borough, or city.

						(c)Grant

				program

						(1)In

				generalThe Secretary shall

				carry out a program to award grants to States to support the establishment or

				expansion and operation of programs using networks of public and private

				community entities to provide mentoring for children in foster care.

						(2)Grants to

				political subdivisionsThe

				Secretary may award a grant under this subsection directly to a political

				subdivision if the subdivision serves a substantial number of foster care youth

				(as determined by the Secretary).

						(3)Application

				requirementsTo be eligible

				for a grant under paragraph (1), the chief executive officer of the State or

				political subdivision shall submit to the Secretary an application containing

				the following:

							(A)Program

				designA description of the

				proposed program to be carried out using amounts provided under this grant,

				including—

								(i)a list of local public and private

				organizations and entities that will participate in the mentoring

				network;

								(ii)the name, description, and qualifications

				of the entity that will coordinate and oversee the activities of the mentoring

				network;

								(iii)the number of mentor-child matches proposed

				to be established and maintained annually under the program;

								(iv)such information as the Secretary may

				require concerning the methods to be used to recruit, screen support, and

				oversee individuals participating as mentors, (which methods shall include

				criminal background checks on the individuals), and to evaluate outcomes for

				participating children, including information necessary to demonstrate

				compliance with requirements established by the Secretary for the program;

				and

								(v)such other information as the Secretary may

				require.

								(B)TrainingAn assurance that all mentors covered under

				the program will receive intensive and ongoing training in the following

				areas:

								(i)Child Development, including the importance

				of bonding.

								(ii)Family dynamics, including the effects of

				domestic violence.

								(iii)Foster care system, principles, and

				practices.

								(iv)Recognizing and reporting child abuse and

				neglect.

								(v)Confidentiality requirements for working

				with children in care.

								(vi)Working in coordination with the public

				school system.

								(vii)Other matters related to working with

				children in care.

								(C)ScreeningAn assurance that all mentors covered under

				the program are appropriately screened and have demonstrated a willingness to

				comply with all aspects of the mentor program, including—

								(i)a description of the methods to be used to

				conduct criminal background checks on all prospective mentors; and

								(ii)a description of the methods to be used to

				ensure that the mentors are willing and able to serve as a mentor on a long

				term, consistent basis.

								(D)Educational

				requirementsAn assurance

				that all mentors recruited to serve as academic mentors will—

								(i)have a high school diploma or its

				equivalent; and

								(ii)have completed at least 1 year of study in

				a program leading to a graduate or post graduate degree.

								(E)Community

				consultation; coordination with other programsA demonstration that, in developing and

				implementing the program, the State or political subdivision will, to the

				extent feasible and appropriate—

								(i)consult with public and private community

				entities, including religious organizations, and including, as appropriate,

				Indian tribal organizations and urban Indian organizations, and with family

				members of potential clients;

								(ii)coordinate the programs and activities

				under the program with other Federal, State, and local programs serving

				children and youth; and

								(iii)consult and coordinate with appropriate

				Federal, State, and local corrections, workforce development, and substance

				abuse and mental health agencies.

								(F)Equal access

				for local service providersAn assurance that public and private

				entities and community organizations, including religious organizations and

				Indian organizations, will be eligible to participate on an equal basis.

							(G)Records,

				reports, and auditsAn

				agreement that the State or political subdivision will maintain such records,

				make such reports, and cooperate with such reviews or audits as the Secretary

				may find necessary for purposes of oversight of project activities and

				expenditures.

							(H)EvaluationAn agreement that the State or political

				subdivision will cooperate fully with the Secretary’s ongoing and final

				evaluation of the program under the plan, by means including providing the

				Secretary access to the program and program-related records and documents,

				staff, and grantees receiving funding under the plan.

							(4)Federal

				share

							(A)In

				generalA grant for a program

				under this subsection shall be available to pay a percentage share of the costs

				of the program up to 75 percent for each year for which the grant is

				awarded.

							(B)Non-federal

				shareThe non-Federal share

				of the cost of projects under this subsection may be in cash or in kind. In

				determining the amount of the non-Federal share, the Secretary may attribute

				fair market value to goods, services, and facilities contributed from

				non-Federal sources.

							(5)Considerations

				in awarding grantsIn

				awarding grants under this subsection, the Secretary shall take into

				consideration—

							(A)the overall qualifications and capacity of

				the State or political subdivision program and its partners to effectively

				carry out a mentoring program under this subsection;

							(B)the level and quality of training provided

				to mentors under the program;

							(C)evidence of coordination of the program

				with the State’s or political subdivision’s social services and education

				programs;

							(D)the ability of the State or political

				subdivision to provide supervision and support for mentors under the program

				and the youth served by such mentors;

							(E)evidence of consultation with institutes of

				higher learning;

							(F)the number of children in care served by

				the State or political subdivision; and

							(G)any other factors that the Secretary

				determines to be significant with respect to the need for or the potential

				success of carrying out a mentoring program under this subsection.

							(6)Use of

				fundsOf the amount awarded

				to a State or political subdivision under a grant under this subsection the

				State or subdivision shall—

							(A)use not less than 50 percent of the total

				grant amount for the training and ongoing educational support of mentors;

				and

							(B)use not more than 10 percent of the total

				grant amount for administrative purposes.

							(7)Maximum grant

				amount

							(A)In

				generalIn awarding grants

				under this section, the Secretary shall consider the number of children served

				by the jurisdiction and the grant amount relative to the need for

				services.

							(B)LimitThe amount of a grant awarded to a State or

				political subdivision under this subsection shall not exceed $600,000.

							(8)Annual

				reportNot later than 1 year

				after the date of enactment of this section, and annually thereafter, the

				Secretary shall prepare and submit to Congress a report that includes the

				following with respect to the year involved:

							(A)A description of the number of programs

				receiving grant awards under this subsection.

							(B)A description of the number of mentors who

				serve in the programs described in subparagraph (A).

							(C)A description of the number of mentored

				foster children—

								(i)who graduate from high school;

								(ii)who enroll in college; and

								(iii)who are adopted by their mentors.

								(D)Any other information that the Secretary

				determines to be relevant to the evaluation of the program under this

				subsection.

							(9)EvaluationNot later than 3 years after the date of

				enactment of this section, the Secretary shall conduct an evaluation of the

				effectiveness of programs funded under this section, including a comparison

				between the rate of drug and alcohol abuse, teenage pregnancy, delinquency,

				homelessness, and other outcome measures for mentored foster care youth and

				non-mentored foster care youth.

						(10)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this subsection, $15,000,000 for

				each of fiscal years 2006 and 2007, and such sums as may be necessary for each

				succeeding fiscal year.

						(d)National

				coordination of statewide mentoring partnerships

						(1)In

				generalThe Secretary may

				award a competitive grant to an eligible entity to establish a National Hotline

				Service or Website to provide information to individuals who are interested in

				becoming mentors to youth in foster care.

						(2)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this subsection, $4,000,000 for each

				of fiscal years 2006 and 2007, and such sums as may be necessary for each

				succeeding fiscal year.

						(e)Loan

				forgiveness

						(1)DefinitionsIn this subsection:

							(A)Eligible

				mentorThe term

				eligible mentor means an individual who has served as a mentor in

				a statewide mentor program established under subsection (c) for at least 200

				hours in a single calendar year.

							(B)Federal student

				loanThe term Federal

				student loan means any loan made, insured, or guaranteed under part B,

				D, or E of tide IV of the Higher Education Act

				of 1965.

							(C)SecretaryThe term Secretary means the

				Secretary of Education.

							(2)Relief from

				indebtedness

							(A)In

				generalThe Secretary shall

				carry out a program to provide for the discharge or cancellation of the Federal

				student loan indebtedness of an eligible mentor.

							(B)Method of

				discharge or cancellationA

				loan that will be discharged or canceled under the program under subparagraph

				(A) shall be discharged or canceled as provided for using the method under

				section 437(a), 455(a)(1), or 464(c)(1)(F) of the

				Higher Education Act of 1965, as

				applicable.

							(C)Amount of

				reliefThe amount of relief

				to be provided with respect to a loan under this subsection shall—

								(i)be equal to $2,000 for each 200 hours of

				service of an eligible mentor; and

								(ii)not exceed a total of $20,000 for an

				eligible individual.

								(3)Facilitation of

				claimsThe Secretary

				shall—

							(A)establish procedures for the filing of

				applications for the discharge or cancellation of loans under this subsection

				by regulations that shall be prescribed and published within 90 days after the

				date of enactment of this section and without regard to the requirements of

				section 553 of title 5, United States Code; and

							(B)take such actions as may be necessary to

				publicize the availability of the program established under this subsection for

				eligible mentors.

							(4)FundingAmounts available for the purposes of

				making payments to lenders in accordance with section 437(a) of the

				Higher Education Act of 1965 for the

				discharge of indebtedness of deceased or disabled individuals shall be

				available for making payments to lenders of loans to eligible mentors as

				provided for in this

				subsection.

						.

		

